BREWSTER, District judge.
The certificate of the referee, which is before me, shows that a receiver and trustee in bankrupey occupied premises of one David Rubin, who had leased the premises to the bankrupt under a written lease, in which he had reserved rent at the rate of $300 per month.
It appears from the papers in the case that the receiver or trustee was in possession from August 29 to October 8, one month and nine days. Eor this period the referee has found $142 to be as much as the occupancy was worth to the bankrupt estate.
This case would seem to be controlled -by In re Adams Cloak, Suit & Fur House (D. C.) 199 F. 337, and In re Crawford Plummer Co. (D. C.) 253 F. 76. These cases recognize the right of the landlord to recover a fair rental value of the premises occupied by a receiver' or trustee in the course of the administration of the estate. His right is not limited by the amount that the estate can afford to pay. In re Crawford Plummer, supra.
There is nothing in the record to indicate that there were any special circumstances to rebut the presumption that the rent reserved in the lease was a reasonable rent,
A proper disposition of the ease would be to allow the landlord $390 for the period during which the premises were occupied by the officers of this court, unless the trustee should apply forthwith to the referee for further hearing, which he would be justified in doing only if he has a reasonable expectation of showing that $300 per month was in excess of the fair rental value.